UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 1, 2010 BSD MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-10783 75-1590407 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2188 West 2200 South Salt Lake City, Utah 84119 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(801) 972-5555 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On November 1, 2010, BSD Medical Corporation (the “Company”) issued a press release announcing that the Company has received CE (Conformite Europeenne) Mark approval for the commercial sale of the MicroThermX Microwave Ablation System in Europe.A copy of the press release is furnished as Exhibit99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated November 1, 2010 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BSD MEDICAL CORPORATION Date:November 1, 2010 By:/s/ DennisP. Gauger Name:DennisP. Gauger Title:Chief Financial Officer -3- EXHIBIT INDEX Exhibit No. Description Press Release dated November 1, 2010 -4-
